Citation Nr: 0613962	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-38 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial, compensable rating for left 
ear hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1998 to 
January 2003.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2003 rating decision in which the RO granted 
service connection and assigned an initial 0 percent 
(noncompensable) rating for left ear hearing loss, effective 
January 14, 2003.    The veteran filed a notice of 
disagreement (NOD) in June 2004.  Because the claim with 
respect to the left ear hearing loss involves a request for a 
higher rating following the initial grant of service 
connection, the Board has characterized the claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from those 
for increased ratings for already service-connected 
disability), and the RO issued statement of the case (SOC) in 
September 2004, and supplemental statement of the case (SSOC) 
in April 2005.  The appellant filed a substantive appeal (via 
VA Form 9, Appeal to Board of Veterans' Appeals) in October 
2004.

This matter also comes before the Board on appeal of a June 
2003 rating decision in which the RO granted service 
connection and assigned an initial 10 percent rating for left 
ear tinnitus, effective January 14, 2003.   The veteran filed 
a notice of disagreement (NOD) in June 2004, and the RO 
issued a statement of the case (SOC) in September 2004.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in October 2004.]

The Board's decision on the claim for an initial, compensable 
rating for left ear hearing loss is set forth below.

Regarding the claim for a higher initial rating for tinnitus, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently issued a decision in Smith 
v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
decision of the Board that concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit. To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith. The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to 
June 13, 2003, and a disability rating for tinnitus of 
greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veterans' 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code 6260. Once a final decision is reached 
on appeal in the Smith case, the adjudication of any tinnitus 
cases that have been stayed (to include the one currently on 
appeal) will be resumed.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for an initial, compensable 
rating for left ear hearing loss has been accomplished.

2.  Service connection has been granted only for hearing loss 
of the left ear.

3.  The veteran has Level I hearing in his service-connected 
left ear.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§  4.85, Diagnostic Code 6100, 
4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for an initial 
compensable rating for left ear hearing loss has been 
accomplished.

Through the rating decision on appeal, the September 2004 
statement of the case (SOC) and the April 2005 supplemental 
statement of the case (SSOC), the veteran was furnished 
pertinent provisions of the rating schedule that set forth 
the criteria for establishing a higher rating for hearing 
loss, and in a January 2005 notice letter, the RO notified 
the veteran that he needed to furnish information and/or 
evidence of a worsened disability..  After each, he was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.

The Board also finds that the September 2003 and February 
2005 post-rating notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the September 2003 and January 2003 letters, the RO requested 
that the veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence and invited the 
veteran to submit any additional evidence in support of his 
claim.  The notice letters also specified that the veteran 
was responsible for submitting evidence to support his claim; 
that the RO would obtain any private medical records for 
which sufficient information and authorization was furnished; 
and that the RO would also obtain pertinent VA records if the 
veteran identified the date(s) and place(s) of 
treatment.  The January 2003 notice letter specifically 
requested that the veteran furnish any pertinent in his 
possession. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
noted above, all four content of notice requirements are met 
in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the June 2003 notice of rating action on 
appeal.  However, the Board finds that, with respect to this 
matter, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  In this regard, as indicated above, after the 
rating decision, the September 2003 notice letter, and the 
SOC, the veteran was afforded an opportunity to respond.  
After the RO's second notice letter in January 2005, the RO 
gave the veteran another opportunity to identify or furnish 
evidence pertinent to his claim before the claim was 
readjudicated in April 2005 (as reflected in the SSOC).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
also ATD Corp., 159 F.3d 534; Cf. 38 C.F.R. § 20. 1102 
(2005).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board notes that this was accomplished in the SOC and SSOC, 
and that this suffices for Dingess/Hartman.  While the Court 
also stated that, in claims arising out of an original claim 
for service connection, VA notice must include information 
regarding the effective date that may be assigned, and such 
notice has not explicitly been provided in this case, on 
these facts, such omission is harmless.  Id.   In 
adjudicating the claim for a higher initial rating, the Board 
is considering (as the RO has considered) all time periods 
since the effective date of the grant of service connection 
(which would, by implication, involve a consideration of 
effective date for any higher rating granted).  The Board 
also notes that, because the Board is denying the claim, no 
effective date is being assigned, and that the veteran is not 
challenging any assigned effective date.

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
obtaining VA medical records, and arranging for the veteran 
to undergo VA examination, the report of which is of record.  
The veteran has  not  identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that need to be obtained.  The 
record also presents no basis for further developing the 
record to create an additional evidence to be considered in 
connection with the claim.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim herein decided.  

II.  Factual Background

Historically, a June 2003 rating decision granted service 
connection for left ear sensorineural hearing loss and 
assigned a noncompensable rating.

An April 2003outpatient from the Salisbury VA Medical Center 
(VAMC)  shows that the veteran was found to have constant 
tinnitus in the left ear with decreased hearing ; it was 
reported that he wore a hearing aid in the left ear.  The 
external canals and tympanic membranes were normal.  Normal 
tuning fork air conduction was present, but bone conduction 
was louder on the left side.  The examiner reported that ear, 
nose, and throat findings were otherwise within normal 
limits.

During a September 2003 VA requested a QTC Management Group 
examination, the veteran contended that as a result of his 
hearing loss he was unable to understand conversational 
speech in the presence of background noise and that he had 
trouble hearing soft spoken people.  He also noted trouble 
hearing with his left ear on the telephone.  Audiometric 
testing revealed that pure tone decibel thresholds, as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
0
5
LEFT
10
5
45
60
45

The veteran's speech discrimination scores on the Maryland 
CNC word list were 100 percent in the right ear and 96 
percent in the left ear.  The examiner recommended annual 
audiometric evaluation and hearing protection whenever there 
is exposure to excessive noise levels.  

The examiner further opined that the veteran was a candidate 
for the use in the left ear of a digital hearing aid which 
had noise processing for background noise. 

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected. Where, as here, the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests (Maryland CNC), together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from  hearing loss, the 
rating schedule establishes eleven auditory acuity levels 
ranging from Level I for essentially normal acuity, through 
Level XI for profound deafness.  38 C.F.R. § 4.85.

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that, as the 
veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment, 
this provision is not applicable.

In situations where service connection has been granted for 
impaired hearing involving only one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal 
(numeric designation I).  38 U.S.C.A. § 1160(a) (West 2002); 
38 C.F.R. § 4.85(f) (2003).  

During the pendency of this appeal, Congress amended 38 
U.S.C.A. § 1160(a) (3) to eliminate the extreme requirement 
that there be complete and total deafness in both ears before 
compensation is payable for this paired organ combination.  
See 69 Fed. Reg. 48,148-48,150 (August 9, 2004  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

VA's implementing regulation for special consideration for 
paired organs now allows for compensation as if both ears 
were service-connected, where there is hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability and hearing impairment 
as a result of nonservice- connected disability in the other 
ear meets the provisions of 38 C.F.R. § 3.385.  See CFR 
3.383(a) (3) (2005).  

In this case, because the change in the governing legal 
authority is liberalizing (i.e., more favorable to the 
veteran), the Board finds that he is not prejudiced by the 
Board's consideration of this authority, in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the nonservice-connected right ear hearing 
impairment, the September 2003 audiometric evaluation neither 
shows total deafness nor a hearing disability as defined by 
38 C.F.R. § 3.385; hence, special consideration for 
compensation as a paired organ under 38 C.F.R. § 4.85(f) is 
not applicable under either version of the regulation.  
Accordingly, the right ear is assigned a Roman numeral 
designation for hearing impairment of I, which, incidentally, 
is the same designation that would have been assigned had the 
actual audiological results been applied.  See 38 C.F.R. § 
4.85(f).  

As regards left ear hearing impairment the September 2003 VA 
audiology examination reflected that the average puretone 
threshold for the veteran's service-connected left ear was 
38.75 decibels (which the Board rounds up to 39 decibels) and 
speech recognition was 96 percent.  Applying these results to 
Table VI of the Rating Schedule, the numeric designation is I 
for the service connected left ear.  38 C.F.R. § 4.85, Table 
VI (2005).  As per the regulations, if impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation, from Table VII, the non-service-
connected ear will be assigned a numeric designation of I.   
See 38 C.F.R. § 4.85(f) (2005).  When these designations of 
impaired efficiency (Level I for the nonservice-connected 
right ear and Level I for the service-connected left ear) are 
applied to Table VII, the findings warrant a noncompensable 
rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his left ear hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometric results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann, 3 Vet. App. 
345.  In other words, the Board is bound by law to apply VA's 
rating schedule based on the veteran's audiometry results.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321 (2005) 
(as noted in the September 2004 SOC).  Because of the manner 
in which ratings for hearing loss is derived, it appears that 
no factors outside of the audiometry results bears on the 
rating to be assigned.  However, even if such factors could 
be considered, the Board points out that no medical 
professional has indicated that the veteran's left ear 
hearing loss has caused marked interference with employment, 
and there is no evidence that the veteran's left ear hearing 
loss has not necessitated frequent periods of 
hospitalization.  Moreover, the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability is to a compensable 
degree.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.  

For all the foregoing reasons, the Board finds that the 
initial, noncompensable rating currently assigned for left 
ear hearing loss is proper, and that the criteria for a 
higher rating have not been met; hence, there is no basis for 
"staged rating," pursuant to Fenderson, and the claim for a 
higher initial rating must be denied.  Because of the nature 
of deriving ratings for hearing loss, the benefit of the 
doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990). 


ORDER

An initial, compensable rating for left ear hearing loss is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


